Citation Nr: 0409607	
Decision Date: 04/14/04    Archive Date: 04/21/04

DOCKET NO.  02-05 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).

2 .  Entitlement to a total rating based on individual 
unemployability by reason of a service-connected disability 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to January 1971.  
This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio.  In particular, the 
veteran appealed a November 2000 rating decision which granted 
service connection and assigned a 30 percent evaluation for PTSD.  
The veteran also appealed an October 2002 rating decision which 
denied a TDIU.

This appeal is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran if 
further action is required on his part.


REMAND

The veteran claims that his service-connected PTSD is more 
severely disabling than reflected in the currently assigned 30 
percent evaluation and that he is unable to secure or maintain 
gainful employment as a result thereof.  Unfortunately, the Board 
finds that additional development is required before it can 
adjudicate these claims.

The record contains conflicting evidence concerning the nature and 
severity of the veteran's PTSD.  In this regard, the veteran's 
treating psychiatrist, G.W., M.D., has indicated that the 
veteran's PTSD has resulted in total occupational and social 
impairment.  In a December 2000 letter, for example, Dr. G.W. 
stated that the veteran functioned adequately at home but would 
decompensate if placed in a work situation.  He explained that the 
veteran had no social functioning and would never be able to have 
any kind of gainful employment.  In a March 2001 letter, Dr. G.W. 
stated that the veteran had not been able to work for the past 
year and a half  because of his PTSD and schizoaffective disorder, 
and that there was no question that the veteran was 100 percent 
disabled and unemployable.  According to Dr. G.W., therefore, the 
veteran is unable to maintain gainful employment because of PTSD. 

In contrast, however, several VA examiners indicated that the 
veteran has been able to function adequately.  A VA examiner 
evaluated the veteran in May 2000 and February 2002 and concluded 
that the veteran suffered from PTSD; history of major depression 
with psychotic features; depressive disorder, not otherwise 
specified; and opiate and alcohol dependence in remission.  The 
examiner also assigned the veteran a Global Assessment of 
Functioning (GAF) score of 70.  The Board notes that a GAF score 
ranging from 61 to 70 contemplates only mild symptoms (e.g., 
depressed mood and mild insomnia), or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household), but generally functioning pretty 
well, has some meaningful interpersonal relationships. See QUICK 
REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV 47 (1994).

Another VA examiner in August 2002 also assigned a GAF score of 
70.  The examiner stated that he did not feel that the veteran's 
PTSD was responsible for his not returning to work.  Instead, the 
examiner believed that the primary reason for the veteran's 
unemployment was his phobic avoidance secondary to stressors with 
co-workers in 1997, which included an altercation with a male co-
worker as well as an incident in which he was allegedly sexually 
harassed by a female co-worker.

Based on these findings, it is unclear whether the veteran's PTSD 
warrants an evaluation in excess of 30 percent.  Accordingly, the 
veteran should be scheduled to undergo a VA psychiatric 
examination to determine the nature and severity of his PTSD, 
including the level to which it interferes with his ability to 
work.  Friscia v. Brown, 7 Vet. App. 294 (1995) (holding that VA 
has a duty to supplement the record by obtaining an examination 
which includes an opinion on what effect the claimant's service-
connected disability has on his ability to work).  

The Board also finds that the TDIU claim is inextricably 
intertwined with the claim concerning the increased evaluation for 
PTSD.  Since the veteran does not presently meet the percentage 
requirements for a total disability rating, any potential 
increased rating for his PTSD may bear significantly on his TDIU 
claim.  See Holland v. Brown, 6 Vet. App. 443, 446 (1994) (TDIU 
claim predicated on a particular service-connected condition is 
inextricably intertwined with an increased rating claim regarding 
the same condition).  Therefore, the veteran's TDIU claim must be 
referred back to the RO for adjudication after the requirements of 
this remand have been met.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should schedule the veteran for a comprehensive VA 
psychiatric examination by a board of two psychiatrists, if 
possible.  The claims folder and a copy of this remand must be 
made available to and be reviewed by the examiners in connection 
with the examination.  All necessary tests and studies should be 
conducted in order to ascertain the severity of the veteran's 
service-connected PTSD.  It is requested that a GAF score be 
assigned consistent with the American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV), including an explanation of what the assigned 
code means.

The examiners should discuss and reconcile the contradictory 
evidence regarding the level of the veteran's occupational and 
social impairment in the record, particularly the conflicting 
conclusions expressed by Dr. G.W. and the VA examiners.  After a 
review of the claims file, including these records, the examiners 
should confer and discuss the veteran's case and thereafter render 
a medical opinion as to which of the veteran's symptomatology 
and/or what degree of social and occupational impairment is 
attributable to the service-connected PTSD as opposed to his 
nonservice-connected psychiatric disabilities.  If it is 
impossible to distinguish the symptomatology and/or social and 
occupational impairment, the examiners should so indicate.  

On the basis of both current examination findings and a thorough 
review of all records in the claims files, the examiners should 
express an opinion regarding the overall degree of impairment 
resulting from the veteran's service-connected PTSD and its effect 
on his ability to work.  The examiners must express an opinion as 
to the degree of interference with ordinary activities, including 
the ability to obtain and maintain gainful employment, caused 
solely by the veteran's service-connected PTSD, as distinguished 
from any nonservice-connected disabilities without regard to the 
age of the veteran.  The examination report must include the 
rationale for all opinions expressed.

2.  Thereafter, the RO must review the examination report to 
ensure that it is in complete compliance with the directives of 
this Remand.  If not, the RO should implement corrective 
procedures.  The RO should also review the entire file and 
undertake any additional development necessary to comply with the 
Veterans Claims Assistance Act of 2000.

3.  The RO should then readjudicate the veteran's claim of 
entitlement to an initial evaluation in excess of 30 percent for 
PTSD, as well as his claim of entitlement to a total rating based 
on individual unemployability by reason of a service-connected 
disability.  If the determination of either claim remains adverse 
to the veteran, he and his representative should be furnished with 
a supplemental statement of the case and given an opportunity to 
respond.  Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if appropriate.

The purpose of this REMAND is to obtain additional evidence.  The 
Board does not intimate any opinion as to the merits of the case, 
either favorable or unfavorable, at this time.  No action is 
required of the veteran until he is notified.  The veteran has the 
right to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).




	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





